                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

THE NOCO COMPANY, INC.              )     CASE NO.1:17CV2209
                                    )
                  Plaintiff,        )     JUDGE CHRISTOPHER A. BOYKO
            vs.                     )
                                    )
SHENZHEN CHANGXINYANG               )     OPINION AND ORDER
TECHNOLOGY CO., LTD.                )
                                    )
                  Defendant.        )
___________________________________________________________________________

THE NOCO COMPANY, INC.,             )     CASE NO.1:17CV2210
                                    )
                  Plaintiff,        )     JUDGE CHRISTOPHER A. BOYKO
            vs.                     )
                                    )
SHENZHEN VALUELINK                  )     OPINION AND ORDER
E-COMMERCE CO. LTD.,                )
                                    )
                  Defendant.        )
___________________________________________________________________________

THE NOCO COMPANY, INC.                      )      LEAD CASE NO.1:17CV2282
                                            )
                      Plaintiff,            )      JUDGE CHRISTOPHER A. BOYKO
              vs.                           )
                                            )
SHENZHEN DIKA NA’ER                         )      OPINION AND ORDER
E-COMMERCE, CO. LTD.,                       )
              Defendant.                    )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on the Special Master Report on Proposed Claim

Construction for U.S. Patent No 9,007,015 (ECF # 44) and Defendants’ Objections to the Special

Master’s Report on the Proposed Claim Construction. (ECF # 47). For the following reasons,

the Court overrules Defendants’ Objections and adopts the Special Master’s claim constructions.

Background Facts
       In 2014, Plaintiff The NOCO Company, Inc. (“Plaintiff”) introduced a lithium-ion

battery-powered jump starter (the “Genius Boost”) to the market. On July 3, 2014, Plaintiff filed

a utility patent application for the Genius Boost, which was granted and issued as U.S. Patent

No. 9,007,015 (the “‘015 Patent”) on April 14, 2015. The ‘015 Patent discloses and claims a

handheld jump starter that includes a lithium-ion battery, microcontroller and sensors to detect

whether the device is properly connected to both terminals of a vehicle battery:

Apparatus for jump starting a vehicle engine, comprising:

       an internal power supply;

       an output port having positive and negative polarity outputs;

       a vehicle battery isolation sensor connected in circuit with said positive and negative
       polarity outputs, configured to detect presence of a vehicle battery connected between
       said positive and negative polarity outputs;

       a reverse polarity sensor connected in circuit with said positive and negative polarity
       outputs, configured to detect polarity of a vehicle battery connected between said positive
       and negative polarity outputs and to provide an output signal indicating whether positive
       and negative terminals of said vehicle battery are properly connected with said positive
       and negative polarity outputs of said output port;

       a power switch connected between said internal power supply and said output port; and

       a microcontroller configured to receive input signals from said vehicle isolation sensor
       and said reverse polarity sensor, and to provide an output signal to said power switch,
       such that said power switch is turned on to cause said internal power supply to be
       connected to said output port in response to signals from said sensors indicating the
       presence of a vehicle battery at said output port and proper polarity connection of
       positive and negative terminals of said vehicle battery with said positive and negative
       polarity outputs, and is not turned on when signals from said sensors indicate either the
       absence of a vehicle battery at said output port or improper polarity connection of
       positive and negative terminals of said vehicle battery with said positive and negative
       polarity outputs. Compl. ¶¶ 15, 17.

       On August 29, 2018, the Court granted the Joint Motion to consolidate the above-

captioned cases. Plaintiff alleges that Defendants Shenzhen Dika Na’er E-Commerce Co., Ltd.,

                                                2
Shenzhen Changxinyang Technology Co. Ltd. and Shenzhen Valuelink E-Commerce Co., Ltd.

(“Defendants”) sold similar devices (the “Suaoki Models,” the “FlyHi Models” and the “DB

Power Models”), which infringed the ‘015 Patent similarly as alleged in the Suoaki complaint:

       Shenzhen Dika infringes the ‘015 Patent in violation of 35 U.S.C. § 271 by
       making, using, offering to sell and/or importing at least the following models of
       compact lithium jump starters sold under the brand name Suaoki that have safety
       features claimed in the ‘015 patent: K12 8000mAh 300A Peak Jump Starter
       Lithium Battery Booster Powerpack, T10 400A Peak 12000 mAh Car Jump
       Starter Battery Booster Powerpack, U10 800A Peak 20000mAh Portable Car
       Battery Jump Starter, U28 2000A Peak Jump Starter Pack and U3 400A Peak
       Jump Starter Lithium ion Phone Charger and Battery Booster.


Compl. ¶ 18.

       Plaintiff alleges that each of the infringing Models meets each element of Claim 1 of the

‘015 Patent:

               Each of the Infringing Models has a lithium battery pack that acts as an
       internal power supply.

              Each of the Infringing Models has positive and negative polarity outputs
       on an output connector.

               Each of the Infringing Models has an optocoupler sensor that senses the
       presence of a vehicle battery: when a vehicle battery is connected to the device’s
       terminals, voltage signals from the device’s lithium battery pack are immediately
       raised and a LED showing that a jump start in process is illuminated, indicating
       that the optocoupler has sensed the presence of a battery.

               Each of the Infringing Models has a sensor that outputs a signal indicating
       whether a battery is connected in proper polarity; for example, when a battery is
       connected to the device in a reverse polarity state, the sensor causes a red LED
       indicating a reverse connection to be illuminated.

              Each of the Infringing Models has a transistor that controls the device’s
       power switch.


               Each of the Infringing Models has a microcontroller that receives signals

                                                3
       from the above-described sensors and processes them such that the device is not
       turned on when the sensors indicate that a battery is not connected to both
       outputs, or that the connection is in a reverse polarity state.

       Compl. ¶ 19.

       Plaintiff’s Complaint alleges Patent Infringement in Violation of 35 U.S.C. § 271.

       After the Court denied Defendants’ Motion to Dismiss, the parties prepared their claim

construction briefs. The Court appointed a Special Master to address the disputed claims. In

subsequent briefing the parties presented the eight disputed claim terms for the Special Master to

address. The Special Master then conducted a claim construction hearing. After the conclusion

of the briefing and the hearing the Special Master issued his Report on February 12, 2019. On

March 6, 2019, Defendants filed their Objections to three of the Special Master’s recommended

constructions. On March 12, 2019, Plaintiff requested the opportunity to file a response by

March 22, 2019, which the Court granted. On March 22, 2019, Plaintiff filed its Response to

Defendants’ Objections, opposing the same. The Objections are now ripe for ruling.

The Special Master’s Proposed Constructions

       In his Report, the Special Master was asked to render Proposed Constructions on the

claims disputed by the parties. The parties submitted eight claim terms to the Court for

construction. The Special Master issued his recommended construction and Defendants

challenge only three of those constructions. The eight claim terms submitted for construction are

as follows:




                                                4
5
The Special Master’s Proposed Constructions are as follows:




                                       6
Civil Rule 53 Standard

       Under Fed. R. Civ. P. 53(f), parties must file an objection within twenty-one days after a

copy of the Special Master’s Report is served. Fed. R. Civ. P. 53(f)(2). The District Court must

then review the Special Master’s factual and legal conclusions that are specifically objected to

by either party. Fed. R. Civ. P. 53(f)(3), 53(f)(4); see also Hockstein v. Microsoft Corp., 730 F.

Supp. 2d 714, 717 (E.D. Mich. 2010), aff’d 430 F. App’x 898 (Fed. Cir. 2011). The Court

conducts a de novo review of all objections based on factual findings and legal conclusions. See

Fed. R. Civ. P. 53(f)(3) and (4).

B. The Claim Construction Process

       Claim construction is a matter of law for the Court to determine. Markman v. Westview

Instruments, 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). The

Court’s task in this regard is to “inform the meaning of the claim language.” Phillips v. AWH

Corp., 415 F.3d 1303, 1317 (Fed. Cir. 2005) (en banc). Put another way, the Court’s assignment

is “the contextual interpretation of language.” Smithkline Beecham Corp. v. Apotex Corp., 403

F.3d 1331, 1339 (Fed. Cir. 2005). The three main sources for claim construction are the claims

themselves, the written specification of which the claims are a part, and the prosecution history

or file wrapper representing the back-and-forth discussion between the inventor and the Patent

and Trademark Office (“PTO”). Markman, 52 F.3d at 979-80. These sources are collectively

referred to as the intrinsic record of the patent. Chimie v. PPG Indus. Inc., 402 F.3d 1371, 1377

(Fed.Cir.2005).

       The words of a claim “are generally given their ordinary and customary meaning.”

Phillips, 415 F.3d at 1312. The ordinary and customary meaning is to be determined from the


                                                 7
perspective of one of ordinary skill in the art at the time of the invention. Id. at 1313.

“Importantly, the person of ordinary skill in the art is deemed to read the claim term not only in

the context of the particular claim in which the disputed term appears, but in the context of the

entire patent, including the specification.” Id.

       Accordingly, the court first looks to the claim language, read in view of the specification.

Id. at 1315 (stating that the specification “is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term”).

However, while the court may look to the written description to define a term already in a claim

limitation, the court may not read a limitation from the written description into a claim. Id. at

1323. In other words, although it is often stated that a patentee may be his own lexicographer, “a

claim must explicitly recite a term in need of definition before a definition may enter the claim

from the written description.” Renishaw PLC v. Marposs Societaper Azioni, 158 F.3d 1243,

1248 (Fed. Cir. 1998).

       The prosecution history is also relevant to claim construction as part of the intrinsic

record. Phillips, 415 F.3d at 1317. For example, an inventor may disclaim a particular claim

construction during prosecution before the PTO. Hockerson-Halberstadt, Inc. v. Avia Group

Intern., Inc., 222 F.3d 951, 956 (Fed. Cir. 2000). However, prosecution history is often

ambiguous, Inverness Medical Switzerland v. Warner Lambert Co., 309 F.3d 1373, 1382 (Fed.

Cir. 2002); and courts must consider it carefully. Phillips, 415 F.3d at 1317 (“[B]ecause the

prosecution history represents an ongoing negotiation between the Patent and Trademark Office

(‘PTO’) and the applicant, rather than the final product of that negotiation, it often lacks the

clarity of the specification and thus is less useful for claim construction purposes.”). While the


                                                   8
prosecution history, including art referenced in the patent, may be used to inform the meaning of

the claims, V-Formation, Inc. v. Benetton Group Spa, 401 F.3d 1307, 1311 (Fed. Cir. 2005),

using a prior art reference to infer what the Examiner or the applicant thought about the meaning

of a term, based on whether a particular claim interpretation would read on the reference, is not

an appropriate use of the prosecution history. At claim construction, the court is “not concerned

with the state or scope of the prior art.” Sky Technologies, LLC v. Ariba, Inc., 491 F.Supp. 2d,

154, 157 (D.Mass. 2007) (citations omitted). The court “is also not concerned with how far the

patent or claims as a whole may extend in terms of breadth of subject matter. A court is

concerned only with the interpretation of a disputed term.” Id.

       Other evidence of claim meaning, such as inventor testimony, expert testimony, and lay

or technical dictionary definitions, is referred to as extrinsic evidence. Phillips, 415 F.3d at

1317. However, extrinsic evidence is less important than the intrinsic evidence and cannot

contradict a claim definition from the intrinsic record. Id. at 1318-19; see also C.R. Bard, Inc. v.

U.S. Surgical Corp., 388 F.3d 858, 861 (Fed. Cir. 2004) (explaining “that the intrinsic record is

the primary source for determining claim meaning”).

Special Master’s Proposed Constructions

       Neither party objects to the Special Master’s Proposed Constructions on “sensor,” “input

signals,” “such that said power switch...,” and “output port,” therefore, the Court accepts and

adopts the Special Master’s Proposed constructions on these claim terms. The Court’s analysis

will be limited to those Proposed Constructions expressly objected to by Defendants.

       The Special Master was asked to construe the terms “reverse polarity sensor” and

“vehicle battery isolation sensor.” Plaintiff argued no construction was necessary for the terms.


                                                  9
Defendants’ proposed construction for “reverse polarity sensor” adds the phrase “separate and

distinct from the vehicle battery isolation sensor and a jumper cable.” For “vehicle battery

isolation sensor,” Defendants’ proposed construction adds the phrase, “separate and distinct from

the reverse polarity sensor and a jumper cable.”

       The Special Master proposes the following constructions: “Reverse polarity sensor” is

construed to claim “ a reverse polarity sensor separate from the vehicle battery isolation sensor.”

“Vehicle battery isolation sensor” is construed to claim “A vehicle isolation sensor separate

from the reverse polarity sensor.”

       The Special Master removed Defendants’ proposed use of the term “distinct,” finding it

redundant as being synonymous with the term “separate.” The term “separate” was a significant

argument by the Patent owner in its prosecution of the patent as prior art did not disclose the

redundant nature of the two separate sensors and the Special Master determined this crucial to

the patent’s claim.

       The Special Master further concluded that because Claim 1 includes the term

“comprising” as a transitional phrase which courts have held to be open-ended, and there is

nothing in the description or prosecution history demonstrating an intent that the sensors be

separate from a jumper cable, no such limitation should be read onto the claim.

       Lastly, the Special Master proposed that the phrase “power switch connected between

said internal power supply and said output port” needs no construction as it is clear and

unambiguous on its face. Plaintiff agreed no construction was needed while Defendants argued

that the phrase should be construed to be “ power switch in electronic communication with and

physically positioned between the power supply and output ports.”


                                                10
         The Special Master rejected Defendants’ proposed construction, finding no evidence in

the prosecution history nor language in the patent claim to support the conclusion that the power

switch must be physically located between the power supply and output ports.

Objections

         There are three objections by Defendants to the Special Master’s proposed claim

constructions. The first two objections are actually the same objection to the Special Master’s

proposed constructions for “reverse polarity sensor” and “vehicle battery isolation sensor”

because the Special Master’s construction does not require the sensors be separate from a jumper

cable.

         Defendants’ third objection concerns the Special Master’s determination that the term

“power switch connected between said internal power supply and said output port” needs no

construction. Defendants argue the claim must be construed to require the power switch be

physically positioned between the power supply and output ports. The Court will address these

objections in turn.

Sensors and Jumper Cable

         In arguing that Claim 1 should be construed to include language that the sensors be

separate from a jumper cable, Defendants contend without such a limitation the claims’

requirement that the sensors be connected in circuit with the positive and negative polarity

outputs would be impossible if the sensors were located on a jumper cable.

         Plaintiff responds that the Special Master correctly determined that claims do not have to

encompass the entirety of a disclosed invention. Therefore, the claim is not required to disclose

how the sensors are connected in circuit with the positive and negative outputs. Furthermore,


                                                 11
contrary to Defendants’ assertion that the patent is silent with regards to jumper cables, Claim 21

describes “the apparatus of claim 1, further comprising a jumper cable device.” Thus, according

to Plaintiff, it would be improper for the court to preclude the placement of claimed sensors in

jumper cables when the patent expressly describes the use of jumper cables with the device.

       Upon review of the Special Master’s Proposed Constructions, Defendants’ Objections

and Plaintiff’s Response, the Court overrules Defendants’ Objections and adopts the Special

Master’s Proposed Construction of “reverse polarity sensor” and “vehicle battery isolation

sensor.” The Court agrees with the Special Master that Claim 1 should not be construed to

require the sensors be separate from a jumper cable. As the Special Master correctly recited,

Claim 1 begins, “Apparatus for jump starting a vehicle engine, comprising:.” The Federal

Circuit has held “In the patent claim context the term “comprising” is well understood to mean

“including but not limited to.” CIAS, Inc. v. All. Gaming Corp., 504 F.3d 1356, 1360 (Fed. Cir.

2007). In Vivid Techs., Inc. v. Am. Sci. & Eng'g, Inc., 200 F.3d 795, 811 (Fed.Cir.1999) the

Federal Circuit explained that patent drafters “use the signal ‘comprising,’ which is generally

understood to signify that the claims do not exclude the presence in the accused device or

method of factors in addition to those explicitly recited.” The patent disclosure further contains

the following language: “the invention having been thus described, it will be apparent to those

skilled in the art that the same may be varied in many ways without departing from the spirit or

scope of the invention. Any and all such variations are intended to be encompassed within the

scope of the following claims.” (‘015 Patent, Col 7, line 65, Col 8, line 2). Thus, the term

“comprising” does not limit the claim to only those embodiments as described therein and the

patent disclosure further recognizes other variations will be encompassed in the patent’s scope.


                                                12
       Also, because the claim does not describe how the sensors are to be connected in circuit

with the jump starter’s positive and negative polarity outputs, the claim language does not

preclude embodiments where conceptually the sensors may be located on jumper cables.

Moreover, dependent Claim 21 clearly contemplates the use of jumper cables. Thus, a plain

reading of the language of Claim 1 does not impose a limitation that the sensors be separate from

a jumper cable and the Court agrees with the Special Master’s Proposed Construction and adopts

the same.

Power switch position

       Defendants object to the Special Master’s recommendation that the phrase “power switch

connected between said internal power supply and said output port” requires no construction.

Defendants proposed the following construction: “power switch in electronic communication

with and physically positioned between the power supply and output ports.” The Special Master

rejected Defendants’ proposed construction because the prosecution history, the claim language

and the representative figures do not describe any unique positioning of the power switch.

       According to Defendants, the phrase is not readily understandable by a lay jury.

Defendants contend that the term “connected between” does not simply mean link between

components but necessarily requires the components be able to communicate electronically. In

addition, Defendants argue Claim 1 recites that “the power switch is turned on to cause said

internal power supply to be connected to said output port,” meaning the power switch must be

physically between the internal power supply and output port. Thus, according to Defendants, in

order for the power switch to turn on the internal supply to the output port there must be a wired

connection between the components with the switch located in between.


                                                13
       Plaintiff in response echoes the Special Master’s finding that the ‘015 patent does not

indicate the physical positioning of the power switch in relation to the other elements nor is there

evidence of such in the prosecution history. Furthermore, Plaintiff points out that none of the

embodiments show the power switch physically located between the internal power supply and

the output port. Plaintiff also argues that should the Court adopt Defendants’ construction it

would import into the claim something that is not in the specification which would contravene

clearly established caselaw.

       Lastly, Plaintiff contends Defendants are barred from raising for the first time the

argument that “connected between” requires a wired connection because they did not raise it in

their claim construction briefs, nor did they raise it before the Special Master at the claim

construction hearing.

       The Court agrees with the Special Master that Claim 1 of the ‘015 patent and the

specification are silent as to the physical location of the power switch. Likewise, the prosecution

history does not support Defendants’ argument for the physical location of the power switch and

the accompanying figure 2B-2 does not show the power switch physically positioned between

the output port and power supply. Therefore, the Court will not read such a limitation onto the

claim. See Phillips, 415 F.3d at 1316 (“[I]t is fundamental that claims are to be construed in the

light of the specifications and both are to be read with a view to ascertaining the invention”);

quoting United States v. Adams, 383 U.S. 39, 49, 86 S.Ct. 708, 15 L.Ed.2d 572 (1966). Because

no such limitation is found in the claim or the specification, the Court agrees with the Special

Master that the Court should not place such a requirement on the claim. Therefore, the Court

adopts the Special Master’s proposal that the term requires no construction.


                                                 14
       Lastly, the Court agrees with Plaintiff that Defendants never raised the wired connection

argument with the Special Master and such argument is therefore waived. See McMillan v. Sec'y

of Health & Human Servs., 26 Cl. Ct. 357, 358 (1992) (“Moreover, courts have continuously

followed the general rule that an issue or argument not raised in the trial court, here before the

special master, is waived”); Citing Cedar Lumber, Inc. v. United States, 857 F.2d 765, 767

(Fed.Cir.1988).

       Therefore, for the foregoing reasons, the Court overrules the Defendants’ Objections and

adopts the Special Master’s Proposed Constructions.

       IT IS SO ORDERED.



                                      s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge
Dated: April 18, 2019




                                                 15
